

117 HRES 532 IH: Commemorating the 200th birthday of Escambia County, one of two original counties in Florida.
U.S. House of Representatives
2021-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 532IN THE HOUSE OF REPRESENTATIVESJuly 16, 2021Mr. Gaetz submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONCommemorating the 200th birthday of Escambia County, one of two original counties in Florida.Whereas Escambia County is celebrating its 200th birthday and has an expansive and rich history to be commemorated;Whereas Escambia County was first inhabited by Spanish settlers 450 years ago, making it the oldest European settlement in the United States;Whereas Escambia County was the first of two counties established on July 21, 1821, after Spain ceded Florida to the United States;Whereas Escambia County was originally populated by American Indian Tribes, including the Hackshaw Indian Tribe which was originally located on Pensacola Bay;Whereas Spanish explorers established four colonies in Pensacola Bay which were either destroyed by invaders or hurricanes that ravaged the settlements before the final colony of San Miguel de Panzacola was established in modern, downtown Pensacola;Whereas after Spain ceded Florida to the United States, Governor Andrew Jackson established a government that enabled Escambia County to prosper and play a vital role in the fabric of American cultural elements through its newspapers, circuses, and health care; andWhereas Escambia County has commemorated this history with a five-month-long educational celebration and time capsule that will memorialize the heritage of Escambia and act as a memorial to its current historical era: Now, therefore, be itThat the House of Representatives commemorates the 200th birthday of Escambia County.